DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the species of triglyceride and nutraceutical active in the reply filed on 17 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 17-19 rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Farah et al. (US Patent 6,194,005).
Farah et al. discloses a method for preparing a modified release of active principle, the method comprising mixing a powder composed of active principle, adjuvant or combinations thereof while heating and fluidizing in order to obtain individual grains, liquefying a lipid matrix agent composed of partial esters of alcohol with at least one fatty acid, coating the powder by spraying the liquid lipid matrix agent over the individual grains, and lowering the temperature of the combined product to allow the lipid matrix agent to solidify around the grains (abstract). The grains then can be compressed in order to form a tablet (claim 3 & example 1), which is a form for oral use. Thus, the process recited by independent instant claim 1 is anticipated by Farah et al.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Farah et al. (US Patent 6,194,005) as applied to claim 1 above.
Instant claim 2 recites that the temperature the lipid is melted at is between 55 and 80 ºC. Farah et al. discloses that the lipid matrix agent can be an ester of behenic acid and glycerol which has a melting point between 69 and 74 ºC (column 4, lines 47-52). The specific temperature to melt this lipid is not taught, but it must necessarily be at least at the melting temperature, and thus the temperatures to melt this ester are a range (at least 69 to 74 ºC) that overlaps the instantly recited range. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 5 recites that the flow rate of the lipid spraying step is from 0.005 to 0.04 l/min per kg of active ingredient. In example 1 of Farah et al., 1.92 kg of active ingredient is coated with liquefied glyceryl behenate (density of 0.942 g/mL) at a rate of 40 or 42 g/min. This translates to a rate of 76.8 to 80.6 grams/minute of lipid sprayed per kg of active substance, or in terms of volume the rate is 81.5 to 85.6 mL/minute. This range overlaps the instantly recited range.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II)(A). Thus, as the general conditions are taught by Farah et al. (heating the lipid to liquefy it, spraying it onto the particles, and cooling) the use of the specific temperature to cool the particles is considered prima facie obvious.

Claims 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farah et al. (US Patent 6,194,005) as applied to claim 1 above, and further in view of Besse et al. (US Patent Application Publication 2010/0151095).
Instant claims 3-4 and 6-10 further limit the nozzles and device parameters of the spraying equipment used. While Farah et al. discloses spraying the grains of the active agent, the specific device employed for spraying was not taught.
Besse et al. discloses the device and process for applying a layer of a composition comprising at least fat on a surface of an edible product, a flat conveyor moving the products, characterized in that it comprises submitting the product to at least two spraying stages, multiple linearly aligned nozzles (such as up to seven) inclined up to 40 degrees. The height between the nozzle and the products is between 200 mm and 650 mm, the duct diameter being 1.5 to 2.0 mm, the moving speed at 2.25 m/min. (paragraphs [30], [38], [40], and [47]; Figures; and claims).
prima facie obvious to one of ordinary skill in the art at the time of filing to have used a spray device such as the one taught by Besse et al. to perform the spraying for the method taught by Farah et al., as such a device is known to be useful to spray liquefied fatty components. And as for the parameters, these either read upon or overlap the ranges instantly recited.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farah et al. (US Patent 6,194,005) as applied to claim 1 above, and further in view of Lehmann et al. (US Patent 5,422,121).
Instant claim 11 further limits the size of the active ingredient particles before coating. Farah et al. is silent as to the size of the powder (such as the theophylline used in example 1).
Lehmann et al. discloses pharmaceutical dosage units (abstract), and in example 7 discloses the use of theophylline powder, and that the size of the powder employed is from 50 to 70 µm. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the specific form of  theophylline powder  disclosed by Lehmann et al. in the method taught by Farah et al.. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Farah et al. (US Patent 6,194,005) as applied to claim 1 above, and further in view of Marcello et al. (US Patent Application Publication 2011/0250286).

Marcello et al. discloses granules of pharmaceutical agents which are coated with fats in order to controllably release the agent (abstract & paragraph [22]). The coating can be glycerides or fatty acids, such as stearic acid (claim 1 & examples).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used stearic acid as the fatty component in the method taught by Farah et al.. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Brian Gulledge/Primary Examiner, Art Unit 1612